 1   Gary R. Stickell (AZ Bar #007512)
     301 E. Bethany Home Road, Suite B100
 2   Phoenix, Arizona 85012
     (602) 266-2622
 3   Email: gstickell@garystickell.net
     Attorney for Debtor
 4
 5
                           IN THE UNITED STATES BANKRUPTCY COURT
 6
                                  FOR THE DISTRICT OF ARIZONA
 7
      In re:                                            Chapter 13 Proceeding
 8
      SUSAN SIMPSON,                                    No. 2:20-bk-02088 EPB
 9
                             Debtor.                    STIPULATION ON JPMORGAN CHASE
10                                                      BANK’S OBJECTION TO FIFTH
                                                        MODIFIED CHAPTER 13 PLAN
11
12
13             Debtor, by and through her Attorney, and JPMorgan Chase Bank (“Chase”), by
14   its attorneys, hereby stipulate to the following resolution of Chase’s Objection to
15   Debtor’s Fifth Modified Chapter 13 Plan.
16             (1) Chase confirms that it has agreed to a forbearance on Debtor’s payments to
17   Chase for six months ending July 31, 2021. Debtor is to resume making regular
18   monthly payments to Chase via conduit payment to the Chapter 13 Trustee
19   commencing as of August 1, 2021.
20             (2) At the end of the payment assistance period of July 31, 2021, Debtor will
21   need to seek a deferral the missed payments to the end of the loan serviced by Chase
22   or Debtor will need to seek a Loan Modification to cover the missed payments.
23             (3) Should Debtor fail to reach an agreement with Chase regarding the deferral
24   of the forborne payments, Debtor must either cure the payments at the end of the
25   forbearance or amend the Plan to include the forborne payments to be paid within the
26   Plan.
27
28                                                  1


     Case 2:20-bk-02088-EPB        Doc 174 Filed 06/14/21 Entered 06/14/21 09:56:03            Desc
                                    Main Document    Page 1 of 2
 1          (4) Chase takes no position as to whether it will grant a deferral or Loan

 2   Modification.

 3
 4                   Date: June 14, 2021

 5                                     GARY R. STICKELL,
                                       Attorney At Law
 6
                                       By:_ G.R.S. #7512
 7                                         Gary R. Stickell
                                             Attorney for Debtor
 8
 9                                     TIFFANY & BOSCO, P.A.

10                                     By _/s/LJM #014228_____
                                          Leonard McDonald
11                                        Attorney for JPMorgan Chase

12   Original filed with Clerk
     June 14, 2021
13
     by: G.R.S. #7512
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               2


     Case 2:20-bk-02088-EPB      Doc 174 Filed 06/14/21 Entered 06/14/21 09:56:03        Desc
                                  Main Document    Page 2 of 2
